        Case 2:13-cr-00004-RMP           ECF No. 109        filed 06/26/20      PageID.339 Page 1 of 2
 PROB 12C                                                                               Report Date: June 25, 2020
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                          Jun 26, 2020
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: John G. Schadl                           Case Number: 0980 2:13CR00004-RMP-1
 Address of Offender:                                  Spokane, Washington 99224
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: August 22, 2013
 Original Offense:            Receipt of Child Pornography, 18 U.S.C. § 2252A(a)(2)
 Original Sentence:           Prison - 60 months            Type of Supervision: Supervised Release
                              TSR - Life

 Revocation Sentence:         Prison - 6 months
 (08/20/2018)                 TSR - Life
 Asst. U.S. Attorney:         Alison L. Gregoire            Date Supervision Commenced: January 24, 2019
 Defense Attorney:            Federal Defender’s Office     Date Supervision Expires: Life


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/07/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Standard Condition # 8: You must not communicate or interact with someone you know
                        is engaged in criminal activity. If you know someone has been convicted of a felony, you
                        must not knowingly communicate or interact with that person without first getting
                        permission of the probation officer.

                        Supporting Evidence: On June 24, 2020, John Schadl admitted to communicating with a
                        convicted felon, who is currently incarcerated, without requesting or receiving prior
                        authorization.

                        On January 29, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Schadl as outlined in the judgment
                        and sentence. He signed the judgement acknowledging the requirements.
      Case 2:13-cr-00004-RMP             ECF No. 109        filed 06/26/20       PageID.340 Page 2 of 2
Prob12C
Re: Schadl, John G..
June 25, 2020
Page 2

                       On June 22, 2020, this officer received a letter in the mail from the Washington Corrections
                       Center for Women, in Gig Harbor, Washington. The letter was written by Carrie Abney,
                       who is currently incarcerated at that facility. In the letter, Carrie states: “John emailed me
                       and told me you advised him not to have any contact with me,” although the offender had
                       never previously mentioned her to the undersigned officer.

                       On June 24, 2020, Mr. Schadl was contacted in regard to the letter. The offender claimed
                       that a friend gave his phone number to Ms. Abney and she contacted him. Mr. Schadl
                       insisted that he was initially unaware that she was incarcerated, but this officer pointed out
                       that any calls he received from her would have been preceded by a recording advising that
                       the call was originating from a correctional facility and would be recorded.

                       Mr. Schadl did not deny knowing that Ms. Abney was incarcerated, but claimed that she told
                       him she was currently incarcerated for “minor stuff.” It should be noted that Ms. Abney is
                       currently incarcerated for possession of a stolen vehicle, identity theft, possession of stolen
                       property, and possession of a controlled substance.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     06/25/2020
                                                                              s/Amber M. K. Andrade
                                                                              Amber M. K. Andrade
                                                                              U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ X ] The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ X ] Defendant to appear before the Judge assigned to the
       case.
 [ ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                              Signature of Judicial Officer
